991 F.2d 795
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rose MEISEL, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-1383.
United States Court of Appeals, Sixth Circuit.
April 6, 1993.

Before NORRIS and SILER, Circuit Judges, and WEBER, District Judge.*
PER CURIAM.


1
Petitioner Rose Meisel, a tax payer, appeals from a decision and order of the Tax Court which determined that there was a deficiency in federal income tax due from petitioner.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the Tax Court erred as contended by petitioner.


3
As the reasons have been articulated by the Tax Court why petitioner was not entitled to deductions claimed and there was a deficiency in federal income tax due from her, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the decision and order of the United States Tax Court is affirmed upon the reasoning set out by that court in its memorandum findings of fact and opinion filed April 13, 1987, and memorandum opinion filed on May 22, 1989.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation